
	

114 S1947 IS: Income-Based Repayment Debt Forgiveness Act
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1947
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To exclude the discharge of certain Federal student loans from the calculation of gross income.
	
	
		1.Short title
 This Act may be cited as the Income-Based Repayment Debt Forgiveness Act.
		2.Forgiveness of certain Federal student loans excluded from income tax
 (a)In GeneralParagraph (1) of section 108(f) of the Internal Revenue Code of 1986 is amended by striking any student loan if and all that follows and inserting “any student loan if—
				
 (A)such discharge was pursuant to a provision of such loan under which all or part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers, or
 (B)in the case of a loan made by the United States or an instrumentality or agency thereof, such discharge was pursuant to any Federal program or provision of Federal law which provides for income contingent or income-based repayment of such loan.
					.
 (b)Effective DateThe amendment made by subsection (a) shall apply to discharges of loans that occur on or after July 1, 2016.
			
